United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0010
Issued: April 9, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 2, 2017 appellant, through counsel, filed a timely appeal from an August 28,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established a permanent impairment of a scheduled
member entitling her to a schedule award.
FACTUAL HISTORY
On July 13, 2006 appellant, then a 43-year-old carrier, filed an occupational disease claim
(Form CA-2) alleging that she sustained an injury to her back while performing employment duties
including lifting and transporting mail, and while continuously leaning on her right buttock when
delivering mail in her vehicle. By decision dated October 16, 2006, OWCP accepted the claim for
aggravation of right sciatica, aggravation of herniated disc at L5-S1, and aggravation of lumbar
radiculopathy. Appellant stopped work on March 1, 2006 and received wage-loss compensation
and medical benefits on the supplemental rolls as of March 2, 2006. Under subsidiary OWCP File
No. xxxxxx665, she filed a traumatic injury claim (Form CA-1) alleging that on January 6, 2005
she slipped and fell on ice and snow and sustained a hip, arm, shoulder, and back injury. OWCP
accepted the claim for lumbosacral strain/sprain, right hip contusion, and buttock contusion.
Appellant stopped work and returned to limited duty on February 15, 2005. She returned to
full-duty work on March 24, 2005. The two claims were combined under this master OWCP File
No. xxxxxx531.
By decision dated January 15, 2016, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective that same date, finding that her work-related medical
conditions and disability had resolved.3 It found that the special weight of the medical evidence
rested with Dr. Pollak, serving as an impartial medical examiner, who found that appellant no
longer had any residuals or disability causally related to her accepted work-related medical
conditions.4
On December 9, 2016 appellant filed a claim for a schedule award (Form CA-7).
In support of her claim, appellant submitted a November 17, 2016 note from Dr. Bradford
Woelke, Board-certified in family medicine, who opined that she had reached maximum medical
improvement (MMI). She also submitted a January 13, 2017 duty status report (Form CA-17)
from Dr. Woelke restricting her from working more than four hours per day.

3

On December 4, 2015 OWCP notified appellant of a proposal to terminate her wage-loss compensation and
medical benefits based on the referee report of Dr. Mitchell T. Pollak, a Board-certified orthopedic surgeon, who
opined that appellant was not experiencing any residuals or disability connected to the March 1, 2006 employment
injuries as her conditions had ceased.
4

In an October 6, 2015 medical report, Dr. Pollack reported that appellant’s lumbosacral sprain, right hip contusion,
and buttock contusion had resolved with no objective findings of disability. He further reported that the medical
record did not support an aggravation of right sciatica, herniated disc at L5-S1, and lumbar radiculopathy.

2

By development letter dated December 19, 2016, OWCP requested that appellant submit
an impairment evaluation from her attending physician in accordance with the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).5
By letter dated January 23, 2017, counsel for appellant requested authorization for
appellant to be examined at Advanced Orthopedics and Physical Therapy for an impairment rating.
By decision dated February 9, 2017, OWCP denied appellant’s claim for a schedule award
as the evidence was insufficient to establish that she sustained permanent impairment to a member
or function of the body.
By letter dated February 14, 2017, appellant, through counsel, requested an oral hearing
before an OWCP hearing representative. A hearing was held on July 26, 2017 where appellant
testified in support of her schedule award claim. She reported that she had a pending appointment
with Dr. Peter E. Metropoulos, an osteopath Board-certified in internal medicine and specializing
in occupational medicine, for an impairment rating. The record was held open for 30 days.
In a July 31, 2017 medical report Dr. Metropoulos reviewed appellant’s medical history
and provided findings on physical examination. He noted examination findings of pain behaviors,
right-sided sciatic pain, negative straight-leg raising bilaterally, right hip weakness, antalgic gait
with use of a cane, and no edema or ecchymosis. Dr. Metropoulos diagnosed chronic pain and
right sided low back/buttock pain with right lower extremity and leg dense paresthesia. He also
noted the accepted conditions of right sciatica, lumbar disc displacement, and lumbosacral neuritis.
Dr. Metropoulos explained that appellant had reported a history of a fall causing injury to the
region of the right buttock in the vicinity of the sciatic complex, however, electromyograph and
magnetic resonance imaging scan testing had not provided any evidence that identified the source
of the finding. He opined that she reached MMI on the date of his examination and that the only
remaining condition which could be rated for impairment was that of the right hip contusion.
Citing Table 16-4, Hip Regional Grid, of the A.M.A., Guides, Dr. Metropoulos calculated nine
percent permanent impairment of the right lower extremity for chronic trochanteric bursitis with
documented abnormal gait.6 He determined that this resulted in class 1 impairment with default
value of grade C. Dr. Metropoulos assigned a grade modifier of 2 for functional history, a grade
modifier of 2 for physical examination, and no grade modifier for clinical studies as there were no
studies available for review. Applying the net adjustment formula, he subtracted 1, the numerical
value of the class, from the numerical value of the grade modifier for each component (functional
history and physical examination) and then added those values, resulting in a net adjustment of
2 ((2-1) + (2-1)).7 This resulted in a class 1 adjustment +2, warranting movement two places to
the right for grade E, resulting in a rating of nine percent permanent impairment of the right lower
extremity.

5

A.M.A., Guides (6th ed. 2009).

6

Id. at 512, Table 16-4.

7

Id. at 521.

3

By decision dated August 28, 2017, an OWCP hearing representative affirmed the
February 9, 2017 decision denying appellant’s schedule award claim. The hearing representative
noted that Dr. Metropoulos based his impairment rating on right hip trochanteric bursitis, a
condition not accepted as employment related. The hearing representative further found that there
was no basis for a schedule award as Dr. Pollak, the referee medical examiner, found that the
accepted conditions had resolved and there were no additional employment-related conditions.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.8 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.9
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).10 The Board has approved the use by OWCP of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.11
The A.M.A., Guides provide a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For lower extremity impairments, the evaluator identifies the impairment Class of Diagnosis
(CDX) condition, which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE), and Clinical Studies (GMCS).12 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).13 Evaluators are directed to provide reasons
for their impairment rating choices, including choices of diagnoses from regional grids and
calculations of modifier scores.14

8

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

9

Id. at § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

10

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (March 2017).
11

Isidoro Rivera, 12 ECAB 348 (1961).

12

Supra note 5 at 493-531.

13

Supra note 7.

14

R.V., Docket No. 10-1827 (issued April 1, 2011).

4

A schedule award can be paid only for a condition related to an employment injury. The
claimant has the burden of proving that the condition for which a schedule award is sought is
causally related to his or her employment.15 For conditions not accepted by OWCP as being
employment related, it is the employee’s burden to provide rationalized medical evidence
sufficient to establish causal relation, not OWCP’s burden to disprove such relationship.16
ANALYSIS
The Board finds that appellant has not established that she has a permanent impairment of
a scheduled member entitling her to a schedule award.
OWCP accepted appellant’s claim for aggravation of right sciatica, aggravation of
herniated disc at L5-S1, and aggravation of lumbar radiculopathy under this master OWCP File
No. xxxxxx531. It combined this master claim with subsidiary OWCP File No. xxxxxx665, which
had previously been accepted for lumbosacral strain/sprain, right hip contusion, and buttock
contusion. By decision dated January 15, 2016, OWCP terminated appellant’s medical and wageloss compensation benefits finding that Dr. Pollak, serving as the referee medical examiner, had
determined that her work-related medical conditions and disability had resolved.
Appellant filed a claim for a schedule award and submitted a July 31, 2017 impairment
rating from Dr. Metropoulos in support of her claim. Dr. Metropoulos opined that she reached
MMI on the date of his examination and that the only remaining condition which could be rated
for impairment was that of the right hip contusion. He discussed his impairment calculations and
citing Table 16-4, Hip Regional Grid, of the A.M.A., Guides, calculated nine percent permanent
impairment of the right lower extremity for chronic trochanteric bursitis with documented
abnormal gait.
By decision dated August 28, 2017, an OWCP hearing representative affirmed the
February 9, 2017 decision denying appellant’s schedule award claim. The hearing representative
noted that there was no basis for a schedule award as Dr. Pollak had determined that her workrelated conditions had resolved without residuals or disability. The Board notes that while
OWCP’s previously issued January 15, 2016 termination decision determined that the
aforementioned conditions had resolved, this does not in itself preclude a claimant from
establishing an employment-related permanent impairment.17
The Board has held that termination of a claim for all benefits due to a finding of no
residuals of the accepted conditions does not bar a subsequent schedule award. Rather, the claims
examiner should consider the schedule award matter separately from the termination of benefits.18
The Federal (FECA) Procedure Manual provides that impairment ratings for schedule awards
include those conditions accepted by OWCP as job related and any preexisting permanent
15

Veronica Williams, 56 ECAB 367 (2005).

16

F.E., Docket No. 17-0584 (issued December 18, 2017).

17

See W.J., Docket No. 08-2409 (issued September 11, 2009).

18

Supra note 10 at Chapter 2.808.11 (February 2013).

5

impairment of the same member or function. If the work-related injury has affected any residual
usefulness in whole or in part, a schedule award may be appropriate.19
Dr. Metropoulos calculated appellant’s permanent impairment rating for the condition of
right hip chronic trochanteric bursitis. However, the only previously accepted right hip condition
was a right hip contusion. Since the accepted condition was a right hip contusion, the medical
evidence must establish that this condition caused the permanent impairment of the right hip. The
Board has previously explained that the medical evidence must show that the employment injury
contributed to the permanent impairment for which schedule award compensation is alleged.20
Dr. Metropoulos, however, offered no findings that appellant still had a right hip contusion.
Furthermore, he offered no medical explanation as to how the accepted right hip contusion
sustained on January 6, 2005 caused a permanent impairment due to right hip bursitis in 2017. As
Dr. Metropoulos offered no medical explanation that appellant’s employment injury contributed
to the permanent impairment for which schedule award compensation is sought, his report is of
limited probative value.21
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.22
CONCLUSION
The Board finds that appellant has not established a permanent impairment of a scheduled
member entitling her to a schedule award.

19

Id. at Chapter 2.808.5(d) (March 2017). See also Raymond E. Gwynn, 35 ECAB 247, 253 (1983).

20

See M.C., Docket No. 17-1089 (issued November 13, 2017).

21

Id.

22

See Linda T. Brown, 51 ECAB 115 (1999).

6

ORDER
IT IS HEREBY ORDERED THAT the August 28, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 9, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

